Appeal from a judgment of the County Court of Ulster County (Vogt, J.), rendered November 26, 1991, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
Defendant pleaded guilty to one count of driving while intoxicated as a felony and was sentenced to one year in jail, a $1,000 fine and revocation of his driver’s license. Defendant contends on appeal that the failure of the People to arraign him upon a special information pursuant to CPL 200.60 (3) requires that his conviction be reduced to a misdemeanor and that, in any event, the imposition of a $1,000 fine was harsh and excessive. We disagree and affirm. Initially, we note that CPL 200.60 (3) is by its terms inapplicable in the context of a guilty plea (see, People v Smart, 190 AD2d 942). In any event, defendant’s voluntary guilty plea waived any such argument (see, People v DiCarluccio, 168 AD2d 509, 510, lv denied 77 NY2d 877). Finally, given defendant’s criminal history, we find no abuse of discretion in the fine imposed as a part of the sentence (see, People v Brown, 160 AD2d 1037, 1038, lv denied 76 NY2d 785).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Harvey, JJ., concur. Ordered that the judgment is affirmed.